Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.	

DETAILED ACTION

1.   Applicant’s amendments, remarks, and IDS filed 2/14/22 are acknowledged.  

2.   Claims 34 and 55-75 are under examination.

3.   In view of Applicant’s amendments the previous rejections  under 35 U.S.C. 112 first and second paragraphs have been withdrawn.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.   Claims 34 and 55-75, stand rejected under 35 U.S.C. 103(a) each as being unpatentable over WO 2009/120341 (of record) in view of Janeway et al. (2005, of record).

As set forth previously, WO 2009/120341 teaches that a decreased percentage of CD62L+/CD45RA+ CD4+ central memory cells indicates a patient’s increased likelihood of responding to an immunosuppressive therapy (an effective therapy for an autoimmune disease) (see particularly page 7) including type 1 diabetes (see particularly page 11).  The reference further teaches the use of biological samples and antibodies, including anti-CD45RO antibodies, for said detection by flow cytometry (see particularly pages 7 and 8).  The reference specifically teaches that a decrease in CD4+ central memory T cells is predictive of an increased likelihood of a patient response to an immunosuppressive therapy for autoimmune disease.
	
	The reference differs from the claimed invention only in that it does not teach that CD4+ central memory T cells are CD45RO+.

Janeway et al. teach that CD4+ central memory T cells are CD45RO+ (see particularly page 452, Figure 10.35).

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the CD45RO marker as a marker for CD4+ central memory T cells in the method of the ‘341 document given the teachings of Janeway et al. that CD4+ central memory T cells are CD45RO+.  Also note that the skilled artisan at the time of the invention would have known that the positive selection of CD45RO+ T cells would give a more accurate measure of the central memory T cell subpopulation than would the negative selection of CD45RA- T cells as Janeway et al. teach that CD4+ central memory T cells are positive for both CD45RO and CD45RA.  Thus, the methods of the claims comprise no more that the routine optimization of therapy depending on the levels of the T cell markers of the references and claims.  That is, if the therapy has worked, i.e., the ratio of naïve T cells to central memory T cells has increased, then therapy can be discontinued.  Conversely, if said ratio has not increased therapy is continued.

Applicant’s arguments, filed 5/06/20, have been fully considered but are not found persuasive.  Applicant argues”
“…to arrive at the claimed invention, the art would have to provide a reason or motivation to substitute the selection of cells which are CD45RA- in Burnette with the selection of cells which are CD45RO+.”

	Said motivation has been provided; it clearly more advantageous to measure the actual cells of the claimed method than to measure cells that are not the cells of the claims and (presumably) calculate the number of cells of the claimed method.

Applicant argues that Janeway fails to teach that CD45RO is specific to memory cells.

The reference does teach that central memory cells are CD45ROhigh and CD45RAlow, thus providing motivation to measure CD4545.

Applicant next provides some sort of argument regarding effector memory cells, however, effector memory cells are not the cells of the claimed method.  Also note that the method of the instant claims does not exclude the further measuring of CD45RA to arrive at the CD45RA- cells of WO 2009/120341 confirmed as central memory cells by also being CD45RO+ (which naïve T cells are not).



7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 55-57, 59-62, 70, and 72-74 are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the new limitations:
A) Of Claims 55, 70, and 73 “…CD45RO+CD62L+ is not significantly lower than a standardized level…”,
B) Of Claim 56, “…CD45RO+CD62L+ not lower than a prior measurement…”,
C) Of Claims 59, 70, and 73, “…CD45RO+CD62L+ is not significantly higher than a standardized level…”,
D) Of Claim 69, “…CD45RO+CD62L+ not higher than a prior measurement…”.

	Applicant cites paragraph [0010] and Figures 2B. and 2C. in support.

	Paragraph [0010] discloses no such limitations:
“[0010] In one aspect of the present invention, methods for determining the effectiveness of a therapy for diabetic and pre-diabetic condition in a subject are disclosed including the steps of initiating therapy in a subject, extracting a sample from the subject, measuring the ratio the CD4 T-cell naive (CD45RO-CD62L+) to central 

Figures 2B. and 2C. disclose the results of an abatacept clinical trial.

9.   No claim is allowed.
 
10.  Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


G.R. Ewoldt, Ph.D., 2/24/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644